United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-671
Issued: November 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant timely appealed the December 14, 2009 merit decision of
the Office of Workers’ Compensation Programs which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained a left upper extremity condition causally related
to her federal employment.
FACTUAL HISTORY
On October 19, 2005 appellant, then a 51-year-old mail handler, filed a claim (Form
CA-2) for left carpal tunnel syndrome which arose on or about March 1, 1998. The Office
previously accepted right carpal tunnel syndrome and left lateral epicondylitis under separate

claims (xxxxxx181, xxxxxx542 & xxxxxx016).1 When she filed the instant claim, appellant had
not worked since October 18, 2004.2 Prior to that time, she had worked limited-duty as a data
conversion operator/video coding specialist. The employing establishment questioned how
appellant purportedly sustained a repetitive use injury when she had not been exposed to any
repetitive activities since early 2001. Appellant’s data conversion operator/video coding
specialist position, which she held since October 2002, required her to read addresses into a
headset microphone as individual pieces of mail were displayed on a computer screen. She
could work either seated or standing. Appellant’s limited-duty assignment did not require her to
use either hand.
On January 10, 2006 the Office informed appellant that it was unclear how her claimed
condition was related to her federal employment. It asked appellant to describe in further detail
the employment-related activities she believed contributed to her condition. On April 4, 2006
the Office again asked appellant to submit the previously requested information. Appellant,
however, did not respond to the Office’s request.
The relevant medical evidence includes a January 12, 2005 nerve conduction study and
neurologic consultation by Dr. Gregory F. Pauxtis, a Board-certified neurologist, who diagnosed
right, worse than left, carpal tunnel syndrome. Dr. Pauxtis noted that appellant reported
“accumulated trauma to the upper extremities related to work duties,” with a March 1, 1998 date
of injury; but he did not specifically discuss appellant’s work history, noting that it had already
been outlined by her treating physician and did not warrant repeating. Dr. Pauxtis reported
positive Tinel’s sign at the right volar wrist. He also noted that the nerve conduction study
showed a definite slowing of the right, worse than left, median nerves at the wrists. Dr. Pauxtis
diagnosed right carpal tunnel syndrome and recommended surgical release. He also indicated
that appellant had mild clinical and electrical findings on the left, secondary to using her left
hand more than her right because of pain in the right upper extremity. The proposed right upper
extremity surgery occurred on August 9, 2005.
Dr. R. Thomas Grotz, an orthopedic surgeon, who previously operated on appellant’s
right wrist and elbow, recommended that she undergo a similar procedure with respect to her left
upper extremity. In a December 1, 2005 report, he characterized appellant’s condition as a
repetitive strain injury involving the neck and both upper extremities. Dr. Grotz did not review
appellant’s employment history or otherwise describe any particular employment duties that
either caused or contributed to her condition. His clinical impressions included, “[l]eft wrist
median and ulnar nerve compression ... in need of treatment, documented clinically and
electrodiagnostically....” Dr. Grotz noted that appellant had positive Tinel’s sign on the left,
clawing and cramping over the ulnar distribution with numbness over the small finger and half of
the ring finger, diminished sensation over the index finger and long finger and decreased pinch
on the left. He also noted a history of dropping things and many “‘red flag findings.’” Dr. Grotz
1

Appellant’s other accepted conditions include cervical strain, thoracic outlet syndrome, left lateral epicondylitis
major depressive disorder -- recurrent episode, panic disorder (xxxxxx181), right shoulder subacromial bursitis
(xxxxxx016) and bilateral plantar fasciitis (xxxxxx928).
2

The Office placed appellant on the periodic compensation rolls effective March 20, 2005 with respect to claim
number xxxxxx181.

2

recommended obtaining magnetic resonance imaging (MRI) scans for the left wrist and elbow.
Additional clinical impressions included “[r]epetitive strain/cumulative trauma syndrome,
moderately severe and progressive, after nearly two decades of repetitive tasks on the job” and
left side cubital tunnel syndrome. The recommended left wrist and elbow MRI scans were
obtained on December 14, 2005 and showed evidence of tendinosis, mild/minimal tenosynovitis
and possible mild synovitis.
In a decision dated May 24, 2006, the Office denied appellant’s claim for left carpal
tunnel syndrome. Appellant’s counsel requested a hearing which was scheduled for
September 9, 2009. At the hearing, appellant attributed her left carpal tunnel syndrome to her
previous duties as a mail handler which she described as “always pulling, pushing and lifting”
and throwing bundles. She stated that she had undergone carpal tunnel surgery for her left wrist
in 2006.
By decision dated December 14, 2009, an Office hearing representative affirmed the
May 24, 2006 decision.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.5

3

5 U.S.C. §§ 8101-8193 (2006).

4

20 C.F.R. § 10.115(e), (f) (2009); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
5

Victor J. Woodhams, supra note 4.

3

ANALYSIS
Appellant had evidence of mild left carpal tunnel syndrome as of January 2005, or
approximately three months after she stopped work. She attributed her condition to her work
duties from March 1, 1998.
In a January 12, 2005 report, Dr. Pauxtis stated that the mild clinical and electrical
findings on the left were secondary to appellant using her left hand more than her right because
of pain in the right upper extremity. At the time he diagnosed right, worse than left, carpal
tunnel syndrome. Dr. Pauxtis did not address appellant’s specific employment duties; rather, he
noted appellant reported “accumulated trauma to the upper extremities related to work duties.”
Appellant’s belief that her carpal tunnel syndrome was related to her prior mail handler duties is
not sufficient to establish a causal relationship between her diagnosed condition and her
employment.
Dr. Pauxtis did not provide a history of appellant’s specific duties as a mail handler or
that she worked in a limited-duty capacity for a two-year period just prior to his January 12, 2005
examination. He did not address her prior medical history of treatment for her left upper
extremity or address any diagnostic testing. Dr. Pauxtis’ opinion is insufficient to establish that
appellant’s left carpal tunnel syndrome was related to her federal employment. The December 1,
2005 report of Dr. Grotz is similarly deficient in that he too failed to discuss appellant’s specific
duties as a mail handler or her subsequent two-year limited-duty assignment as a data conversion
operator/video coding specialist. Dr. Grotz’s general reference to “nearly two decades of
repetitive tasks on the job” does not suffice as an accurate history of occupational exposure for
purposes of establishing an employment-related condition. He recommended diagnostic testing
that was obtained on December 14, 2005 but did not address how this supported the diagnosed
left wrist or elbow conditions. Neither Dr. Pauxtis nor Dr. Grotz provided a rationalized medical
opinion relating how any left upper extremity condition was causally related to her federal
employment. Accordingly, the Office properly denied appellant’s occupational disease claim.
CONCLUSION
Appellant failed to establish that she sustained a left upper extremity condition causally
related to her federal employment.

4

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

